Citation Nr: 0703480	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for a 
scar on the forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision in which the 
RO, in pertinent part, granted service connection and 
assigned an initial 0 percent (noncompensable) rating for a 
scar on the forehead, effective January 30, 2003.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in March 2004, and the RO issued a statement 
of the case (SOC) in June 2004.  The veteran filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2004.  The RO issued a 
supplemental SOC (SSOC) in January 2005.

A Board hearing was scheduled in April 2005.  The veteran, 
without explanation, failed to report for the scheduled 
hearing and, thus, is deemed to have withdrawn his hearing 
request.  38 C.F.R. § 20.704(d) (2006).  Accordingly, the 
Board will proceed with its review of this matter on the 
basis of the current record.  See 38 C.F.R. § 20.704(d).

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that a remand 
of this matter is warranted.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). To implement the provisions of 
the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.

The claims file includes a March 2003 RO notice letter that 
contains reference to the claim for service connection, which 
was granted in June 2003.  This letter, however, does not 
explain what is needed to substantiate the claim for higher 
rating (i.e., appropriate evidence that the claim has 
increased in severity).  VA did not send such notice in any 
subsequent letter to the veteran.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements apply to all five 
elements of a claim, including the degree of disability and 
the effective date of the disability.   

Hence, it will be necessary to remand this matter to provide 
the appellant proper VCAA notice.  The RO's notice letter 
should invite the appellant to submit all pertinent evidence 
in his possession, and it should provide the veteran with 
notice that meets the requirements of the Court decision in 
Dingess/Hartman, as appropriate.

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should furnish to the 
appellant and his representative a VCAA 
letter appropriate for his claim for an 
initial compensable rating for his 
forehead scar, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw discussed above.  
Specifically, the RO should furnish 
notice pertinent to the matters of 
disability rating and effective date.  
The letter should clearly indicate the 
type of evidence necessary to 
substantiate the claim for increase.  The 
RO should ensure that its letter meets 
the requirements of the Court decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  All 
records and/or responses received should 
be associated with the claims file.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. §  3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


